Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 17, 2007                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  133294(61)                                                                                           Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  RICK BEAVERS,

           Plaintiff-Appellant, 

                                                                    SC: 133294     

  v                                                                 COA: 269007      

                                                                    Wayne CC: 03-309389-NO

  BARTON MALOW COMPANY, JOMAR 

  BUILDING COMPANY, INC., SPILLIS 

  CARDELLA, DMJM, a/k/a DMJA, INC.,

  and ROBERT SMITH,

             Defendants-Appellees.
  ____________________________________
         On order of the Chief Justice, the motion by defendants-appellees for leave to file
  a reply brief is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 17, 2007                  _________________________________________
                                                                               Clerk